Citation Nr: 1533640	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-43 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia, claimed as acid reflux, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1992 to June 1998, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran testified before an RO Decision Review Officer (DRO).  In April 2012, the case was remanded to accommodate the Veteran's request for a Board hearing.  In November 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

In September 2013 and July 2014, the case was again remanded for further evidentiary development.

The Board notes the initial appeal also included claims for service connection       for posttraumatic stress disorder (PTSD) and sleep apnea.  However, the RO  granted service connection for PTSD in a 2013 rating decision, and granted service connection for sleep apnea in a February 2015 decision.  Accordingly, those issues are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that remand is again needed prior to adjudication of the Veteran's claim.

The Veteran asserts that he has acid reflux that began in service and has been permanently worsened by his service-connected PTSD.  Pursuant to the Board's   July 2014 remand instructions, he was afforded a VA examination in September 2014.  The examiner noted that a barium swallow conducted in December 2013 revealed a small sliding hiatal hernia with associated gastroesophageal reflux.  However, she opined that the Veteran's current GERD and hiatal hernia were        less likely than not incurred in service or related to his period of service, including his reported habit of eating very quickly.  She further opined that his current disability was less likely than not caused by or permanently worsened beyond  normal progression by his service-connected PTSD.  She explained that the preponderance of medical evidence and expertise does not support a medical nexus between GERD and PTSD, and stated that risk factors for GERD included male sex, older age, higher body mass index (BMI), tobacco smoking, and alcohol.  She also noted that the most significant risk factors were physiologic factors indicating a structurally defective lower esophageal sphincter.  

Although the examiner explained the medical bases for her conclusions regarding whether the Veteran's GERD and hiatal hernia were related to service, it is unclear whether she considered the Veteran's reports that he began experiencing symptoms of reflux during service, but self-medicated with Tums, when issuing her opinion.  It is also unclear whether the medical bases she discussed also applied to her finding that the Veteran's GERD was not aggravated by his PTSD.  The Board notes that  in January 2012, the Veteran's representative submitted a brief asserting that stress can cause or lead to a higher rate of acid reflux, citing National Institutes of Health (NIH) findings and an internet article in support of that assertion.  Additionally,     in July 2015, his representative asserted that the medications used to treat the Veteran's service-connected disabilities have contributed to his GERD.  Based on the foregoing, the Board finds that an additional opinion would aid in adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the September 2014 VA examination, if available.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the file should be forwarded to another physician for review and to obtain the requested opinions.  Following review of the September 2014 examination report and the claims file, the physician should respond to the following:  

(a)	Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD and hiatal hernia are related to service?  Please indicate whether the Veteran's report that he began experiencing acid reflux during service and self-medicated with Tums changes your September 2014 opinion.

(b)	If the GERD and hiatal hernia are not related to service, is it at least as likely as not that they are caused by the Veteran's service-connected PTSD or any medications  used to treat his service-connected disabilities?

(c)	If the GERD and hiatal hernia are not caused by the Veteran's PTSD or any medications used to treat his service-connected disabilities, is it at least as likely as not that they have been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected PTSD or any medications used to treat his service-connected disabilities?  In issuing the opinion, please consider and discuss the assertions in the January 2012 brief, regarding the relationship between stress and acid reflux.

If the physician finds the condition has been permanently worsened beyond normal progression (aggravated), the physician should attempt to quantify the degree of aggravation beyond the baseline level of the gastrointestinal condition.

The physician should explain the medical basis for any conclusion reached.  If any opinion cannot be rendered without resorting to speculation, the physician should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence,     the limits of medical knowledge, etc.).

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




